 
Exhibit 10.45
 
CONTRACT OF SALE


This AGREEMENT is made as of the 12th day of May 2008 by and between, Doswell
Virginia Properties, Inc. ("DVP"), a Delaware corporation with offices located
at c/o Austern & Austern, P.C., 2 Taconic Court, P.O. Box 558, Wading River, New
York 11792, All American Plazas, Inc. ("Plazas"), a Delaware corporation with an
address at 2210 Camp Swatara Road, Myerstown, Pennsylvania 17067 (DVP and Plazas
are hereinafter collectively referred to as the "Sellers") and T.S.O., Inc., a
Virginia corporation and or its assigns, with an address at 10222 Kings Dominion
Boulevard, Doswell, Virginia 23047 (the "Purchaser").


WITNESSETH:


WHEREAS, DVP is the owner of certain property together with the buildings and
improvements erected thereon known as at 10222 Kings Dominion Boulevard, Doswell
Virginia 23047 (the "Property"); and
 
WHEREAS, Plazas leases the Property from DVP for the purpose of operating
thereon a truck stop plaza business known as Doswell All American Truck Stop
Plaza (the "Truck Plaza Business"); and
 
WHEREAS, the Sellers desire to sell to the Purchaser and the Purchaser desires
to purchase from the Sellers the Property and the assets of the Truck Plaza
Business upon and subject to the terms and conditions hereinafter set forth
below.
 
NOW, THEREFORE, the parties hereby agree as follows:


ARTICLE 1
SALE AND PURCHASE


1.1  Sale. Sellers agree to sell and convey, and the Purchaser agrees to
purchase the following:
 
(A)  The Property, including the land with the buildings and improvements
erected thereon as more particularly described in Schedule A annexed hereto and
made a part hereof. This sale includes all right, title and interest, if any, of
DVP in and to any land lying in the bed of any street, roar or avenue opened or
proposed, in front of or adjoining the Property, to the center line thereof, and
all right, title and interest of DVP in and to any award made or to be made in
lieu thereof and in and to any unpaid award for damage to the Property by reason
of change of grade of any street; and DVP will execute and deliver to Purchaser,
on closing of title, or thereafter, on demand, all proper instruments for the
conveyance of such title and the assignment and collection of any such award.
 

--------------------------------------------------------------------------------


 
Title to the Property is being sold and conveyed subject to:

(i)   Zoning regulations and ordinances of the city, county, town or village in
which the Property lies which are not violated by existing structures.
 
(ii)          Consents by DVP or any former owner of the Property for the
erection of any structure or structures on, under or above any street or streets
on which the Property may abut.
 
(iii)         Encroachments of stoops, areas, cellar steps, trim and cornices,
if any, upon any street or highway or any other property which the Property may
abut.
 
(B)  The following assets:


(i)   All fixtures, machinery, equipment, tools, spare parts, furniture, office
equipment, computer hardware, supplies, materials and other items of tangible
personal property used by Plazas in the Truck Plaza Business as set forth in
Schedule 1.1(B)(i) annexed hereto and made a part hereof;
 
(ii)   all intangible assets used by Plazas in connection with the Truck Plaza
Business including going concern value, goodwill, telephone and telecopy
listings as set forth in Schedule 1.1(B)(ii) annexed hereto and made a part
hereof; and
 
(iii)   except as otherwise provided, all transferable operating permits, or
tank permits, and other permits, licenses, filings and other governmental
authorizations and agreements, all assignable contracts, including vendor
contracts, billboard leases, service agreements and like contracts and
agreements associated with the operation of the Truck Plaza Business which are
set forth in Schedule 1.1(B) (iii) annexed hereto and made a part hereof.
Purchaser acknowledges and warrants that it is aware that the diesel and
gasoline supply agreements relating to the Truck Plaza Business are not
transferable to Purchaser and that Purchaser shall be solely responsible for
arranging for new agreements for the delivery of all fuel with its diesel and
gasoline suppliers.


All of the assets used in connection with the Truck Plaza Business to be
transferred to Purchaser hereunder are herein referred to collectively as the
"Truck Plaza Assets." All of the Truck Plaza Assets shall be transferred subject
to normal wear and tear and without warranties of any kind, whether expressed or
implied, other than warranties of title, and are sold "AS IS, WHERE IS", WITH
ALL FAULTS AND DEFECTS" and "WITH NO REPRESENTATION OR WARRANTY AS TO CONDITION,
MERCHANTABILITY, FITNESS OR SUITABILITY FOR ANY PARTICULAR PURPOSE", WHETHER
EXPRESS, IMPLIED OR STATUTORY. As used in this Agreement, "Lien" shall mean any
conditional sale agreement, charges, defect of title, easement, encroachment,
encumbrance, hypothecation, infringement, lien, mortgage, pledge, reservation,
restriction, security interest, title retention, or other security arrangement,
or any adverse right or interest, charge, or claim of any nature whatsoever of,
on, or with respect to any property or property interest, other than liens for
taxes not yet due and payable.
 
2

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, the transfer of the Truck Plaza Assets pursuant
to this Agreement shall not include the assumption of any Liability related to
the Truck Plaza Assets unless Purchaser expressly assumes that Liability
pursuant to Section 1.3. For purposes of this Agreement, "Liability" shall mean
any direct or indirect, primary or secondary, liability, indebtedness,
obligation, penalty, cost, or expense, claim, deficiency, guaranty, or
endorsement of or by any person of any type, whether accrued, absolute or
contingent, liquidated or unliquidated, matured or unmatured, or otherwise.


1.2  Excluded Assets. Seller's income tax records, corporate minute books and
stock records of Sellers are not part of the sale and purchase contemplated
hereunder, are excluded from the Truck Plaza Assets, and shall remain the
property of Sellers after the Closing. This sale shall not include the right to
use the name or brand "All American". Sellers prior to the Closing Date will
remove any All American signage from the Property.
 
1.3  Assumption of Liabilities. Subject to the terms and conditions of this
Agreement, at the Closing, Purchaser shall assume the liabilities of Plazas (the
"Assumed Liabilities") with respect to the Truck Plaza Business arising after
the Closing Date as set forth in Schedule 1.3 annexed hereto and made a part
hereof. The Assumed Liabilities shall not include any agreements, contracts or
commitments that are not specifically identified herein as Assumed Liabilities
and except for the Assumed Liabilities of Plazas set forth on Schedule 1.3 the
Purchaser shall assume no Liabilities of the Seller.
 
1.4  Conditions of Sale. The Sellers' obligation to convey the Property and
Truck Plaza Assets shall be conditioned upon the approval of this Agreement by
the Board of Directors of Able Energy, Inc., the parent of Plazas.
 
ARTICLE 2
PURCHASE PRICE


 2.1  The Purchase Price. The price for the Property and Truck Plaza Business
shall be Eight Million ($8,000,000) Dollars (the "Purchase Price"), payable as
follows:
 
(A)  Eight Hundred Thousand ($800,000.00) Dollars (the "Initial Payment") upon
the execution of this Agreement by check, subject to collection; and
 
3

--------------------------------------------------------------------------------


 
(B)  Seven Million Two Hundred Thousand ($7,200,000.00) Dollars in cash, good
Certified Check, Bank Draft or Wire Transfer to the order of the Seller or their
designee simultaneously with the delivery of the Deed.


2.2  Allocation of Purchase Price. The Purchase Price shall be allocated in
accordance with Schedule 2.2. After the Closing, the parties shall make
consistent use of that allocation for all Tax purposes and in all filings,
declarations and reports in respect thereof; including the reports required to
be filed under Section 1060 of the Code (e.g., IRS Form 8594). The parties shall
report the tax consequences of the transactions contemplated by this Agreement
in a manner consistent with the Purchase Price Allocations, as determined
pursuant to this Section and shall not take any action or position that is
inconsistent therewith.


ARTICLE 3
CLOSING


3. 1  Closing. Subject to the satisfaction of the conditions set forth in
Sections 7.1 and 7.2 hereof (or the waiver thereof by the party entitled to
waive that condition) the closing of the sale and purchase of the Property and
Truck Plaza Assets to Purchaser (the "Closing") shall take place at the offices
of Sellers' attorney, Austern & Austern, P.C. located at 2 Taconic Court, P.O.
Box 558, Wading River, New York 11792 at 10:00 a.m. on September 12, 2008 (the
"Closing Date") or at such other place or time as the parties may agree.
 
3.2  Sellers' Closing Obligations. At Closing, Sellers shall deliver or caused
to be delivered:


(A)  A Deed to the Property in the usual and customary form of a deed utilized
in the Commonwealth of Virginia, suitable for recording and shall be duly
executed and acknowledged so as to convey to the Purchaser the fee simple of the
Property, free of all encumbrances, except as stated herein, and shall contain
the covenant required by Subdivision 5 of Section 13 of the Lien Law. The
delivery of the Deed by Sellers and acceptance thereof by the Purchaser, shall
be deemed the full performance and discharge of every obligation of DVP to be
performed hereunder, except those obligations of Sellers stated in this
Agreement to survive the Closing.
 
(B)  A Bill of Sale for the Truck Plaza Assets duly executed by Plazas.
 
(C)  Certified copies of resolutions indicating that this Agreement and the
transactions contemplated hereby have been approved by the Board of Directors of
each of the Sellers.
 
(D)  A certificate indicating that the lease between DVP and Plazas for the
Property has been terminated and is of no further force and effect as of the
Closing Date.
 
4

--------------------------------------------------------------------------------


 
(E)  Releases, pay-off letters and UCC-3 termination statements from all persons
holding mortgages or liens on the Property or the Truck Plaza Assets.
 
(F)  Duly completed and executed certifications pursuant to Section 1.445-2 of
the Treasury regulations certifying that the Sellers are not foreign persons.
 
(G)  A receipt for the portion of the Purchase Price paid at Closing.
 
(H)  Such other documents as the Purchaser may reasonably request.
 

3.3  Purchaser's Closing Obligations. At Closing, Purchaser shall deliver or
caused to be delivered:


(A)  Payment by wire transfer, certified or bank check for the balance of the
Purchase Price in the amount of $7,200,000 in accordance with Section 2.1 of
this Agreement.
 
(B)  Payment for all transfer taxes related to the sale of the Property and the
Truck Plaza Assets.
 
(C)  Certified copies of resolutions indicating that this Agreement and the
transactions contemplated hereby have been approved by the Board of Directors of
the Purchaser.
 
(D)  Such other documents as Sellers may reasonably request.


3.4  Adjustments. The following adjustments shall be made at Closing as of
midnight on the day preceding the Closing:


(A)  Real estate taxes, water charges and sewer rents on the basis of the fiscal
or calendar period for which assessed, except if there is a water meter on the
Property, apportionment at the Closing shall be based on the last available
reading, subject to adjustment subsequent to Closing when the next reading is
available. If the Closing shall occur before a new tax rate is fixed, the
apportionment of taxes shall be on the basis of the old tax rate for the
preceding period applied to the latest assessed valuation.
 
(B)  The amount of any unpaid taxes, assessments, water charges and sewer rents
which the Sellers are obligated to pay and discharge, may at the option of the
Sellers be allowed to the Purchaser out of the balance of the Purchase Price,
provided official bills therefor with interest and penalties figured to said
date are furnished by the Sellers at Closing.
 
5

--------------------------------------------------------------------------------


 
3.5  Use of Purchase Price to Pay Liens. If at the Closing Date there may be
liens or encumbrances on the Property or Truck Plaza Assets which the Sellers
are obligated to pay and discharge, the Sellers may use any portion of the
balance of the Purchase Price to satisfy the same, provided the Sellers shall
simultaneously either deliver to the Purchaser at the Closing instruments in
recordable form and sufficient to satisfy such liens and encumbrances of record
together with the cost of recording or filing said instruments; or, provided
that the Sellers have made arrangements with the title company employed by the
Purchaser in advance of the Closing, Sellers will deposit with said company
sufficient monies, acceptable to and required by it to insure obtaining and the
recording of such satisfactions and the issuance of title insurance to the
Purchaser either free of any such liens and encumbrances, or with insurance
against enforcement of same out of the insured Property or Assets. The
Purchaser, if request is made within a reasonable time prior to Closing, agrees
to provide at the Closing separate certified checks as requested, aggregating
the amount of the balance of the Purchase Price, to facilitate the satisfaction
of any such liens or encumbrances. The existence of any such taxes or other
liens and encumbrances shall not be deemed objections to title to the Property
or Truck Plaza Assets if the Sellers shall comply with the foregoing
requirements.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES BY SELLER


Sellers hereby represent and warrant to Purchaser as follows:


 4.1  Organization and Good Standing; Foreign Persons. Sellers are corporations
duly organized and validly existing under the laws of the State of Delaware.
Sellers have not received any notice from any governmental body alleging that
the Sellers were required to qualify to do business in any jurisdiction, nor has
Sellers' failure to qualify to do business in any other jurisdiction caused
Sellers any material adverse consequences. Neither of the Sellers is a "foreign
person" as that term is defined in applicable state and federal codes except to
the extent that as Delaware corporations each of the Sellers is a foreign
corporation.
 
4.2  Subsidiaries. Neither of the Sellers has any subsidiaries and do not own,
directly or indirectly, any equity or debt investment in any entity (other than
ownership of 5% or less of any class of securities registered under the
Securities Exchange Act of 1934, as amended).
 
4.3  Due Authorization, Binding Obligation. Sellers have all requisite power and
authority to enter into this Agreement and to perform their obligations
hereunder and thereunder, and Sellers have authorized the execution, delivery
and performance of this Agreement by all necessary corporate action. This
Agreement has been duly executed and delivered by the Sellers, and is, and upon
execution and delivery will be, the valid and legally binding obligation of the
Sellers enforceable in accordance with its terms.
 
6

--------------------------------------------------------------------------------


 
4.4  Governmental Approval. The execution, delivery and performance of this
Agreement by the Sellers and the consummation of the transactions provided for
herein are not subject to the jurisdiction of, or require the approval,
authorization or consent of any governmental body.
 
4.5  No Approvals or Notices Required; No Conflict with Other Instruments. The
execution, delivery and performance of this Agreement by the Sellers, and the
consummation of the transactions contemplated hereby will not conflict with, nor
will it violate or require any consent or approval, filing or notice pursuant to
any other agreement, guarantee, contract or instrument by which the Sellers are
bound.
 
4.6  Title. Sellers have good, valid and marketable title to, and ownership of;
the Property and all of the Truck Plaza Assets; at the Closing Sellers shall
convey to Purchaser good and marketable title, free and clear of all Liens and
encumbrances, to the Property and all of the Truck Plaza Assets; and all
documents required to convey such title shall be executed and recorded as
necessary.
 
4.7  Licenses and Permits. Sellers have all necessary licenses, permits,
consents and approvals (collectively "Permits") from all appropriate
governmental bodies required for operation of the Truck Plaza Business, and
there has occurred no default under any such Permits that has any continuing
effect, and there is no current default under any such Permits. To Sellers'
knowledge they have not received any notification or communication from any
governmental body (i) asserting that Sellers are not in compliance with any of
the laws, regulations or orders which such governmental body enforces, or (ii)
revoking or threatening to revoke any Permits. For purposes of this Agreement,
the term "Knowledge" means with respect to (i) an individual that the individual
is actually aware of such fact or other matter and (ii) with respect to an
entity that an individual who is serving or who has served as a manger, director
or officer of such entity has Knowledge of such fact or other matter. This sale
includes only Permits that are transferable to the Purchaser.
 
4.8  Environmental Matters. Except as set forth in Schedule 4.8, the Property
and the Truck Plaza Business have been, and are in compliance in all material
respects with all applicable United States federal, state, county or local
statutes, laws, regulations, rules, ordinances, codes, licenses and permits of
any governmental body relating to environmental matters and all other applicable
Environmental Laws. To the best of Sellers' Knowledge they have not received any
written notice, report or other information regarding any actual or alleged
violation of any Environmental Laws (whether accrued, absolute, contingent,
unliquidated or otherwise), including any investigatory, remedial or corrective
obligations, relating to the Property or Truck Plaza Business arising under
Environmental Laws. For purposes of this Agreement, "Environmental Laws" shall
mean all United States federal, state, local, statutes, regulations, ordinances,
all judicial and administrative orders and determinations, and all common laws
concerning public health and safety, and pollution or protection of the
environment, including without limitation all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances
or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation, each as amended and in effect as
of the date of this Agreement.
 
7

--------------------------------------------------------------------------------


 
4.9  Intellectual Property. The Sellers have, or have rights to use, all
patents, patent applications, trademarks, trademark applications, service marks,
trade names, trade secrets, inventions, copyrights, licenses and other
intellectual property rights and similar rights necessary or material for use in
connection with its operation of the Truck Plaza Business (collectively, the
"Intellectual Property Rights"). The Sellers have not received a notice (written
or otherwise) that the Intellectual Property Rights used by the Sellers violates
or infringes upon the rights of any other person or entity. To the Knowledge of
the Sellers, all such Intellectual Property Rights are enforceable and there is
no existing infringement by another person or entity of any of the Intellectual
Property Rights. This sale does not include the right to use the "All American"
name or brand.
 
4.10    Tax Returns and Payments. Except as set forth in Schedule 4.10, the
Sellers have duly and timely filed all tax returns that are or were required to
be filed by or with respect to the Property or the Truck Plaza Business, either
separately or as a member of a group of corporations or other entities pursuant
to applicable legal requirements and have paid all taxes due or claimed to be
due by any governmental body. To the best of the Seller's Knowledge, all tax
returns of Sellers were correct and complete in all material respects and were
prepared in compliance with applicable laws and regulations. All taxes shown to
be due and payable on such tax returns, any assessments imposed, and all other
taxes due and payable by or on behalf of Sellers on or before the Closing have
been paid or will be paid prior to Closing by Sellers as applicable. There are
no Liens for taxes on the Truck Plaza Assets and Sellers have no actual
knowledge of any assessment on the Property payable in annual installments or
any part thereof which has become a Lien on the Property. There are no pending
proceedings or appeals to correct or reduce the assessed valuation of the
Property. To the best of Sellers' Knowledge, no claim has ever been made by an
authority in a jurisdiction where the Sellers do not file tax returns that they
are or may be subject to taxation by that jurisdiction. The Sellers to the best
of their Knowledge have withheld and paid all taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, equity owner or other person. Neither of the
Sellers has been advised, has no Knowledge, nor should it have any Knowledge,
(i) that any of the tax returns of the Sellers have been or are being audited as
of the date hereof, or (ii) of any deficiency in assessment or proposed judgment
to the taxes of the Sellers.
 
4.11    Employee Benefits. Except as set forth in Schedule 4.11, the Sellers are
not parties to any "employee benefit plan" as defined by the Employee Retirement
Income Security Act of 1974, as amended ("ERISA").
 
(a)  Sellers have not at any time maintained, contributed to or had an
obligation to contribute to any plan that is subject to Title IV of ERISA.
 
(b)  Sellers have not at any time contributed to or had an obligation to
contribute to any Multiemployer Plan under Section 4201 of ERISA.


4.12    Condition of Assets. The Truck Plaza Assets are being sold in their "as
is" condition and Sellers make no guarantee concerning the condition of any of
the Truck Plaza Assets being sold. Sellers have no Knowledge that any
incinerator, boiler or other burning equipment on the Property is being operated
in violation of applicable law.
 
4.13    Certain Proceedings. There is no pending proceeding that has been
commenced against Sellers that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with transactions
contemplated by this Agreement. To Sellers' Knowledge, no such proceeding has
been threatened.
 
4.14     No Misstatements or Omissions. Neither this Agreement or any
representation or warranty by Sellers contained in this Agreement contains any
untrue statement of a material fact, or omits to state a material fact necessary
to make the statements or facts contained therein or herein not misleading.
 
8

--------------------------------------------------------------------------------


 
4.15  Reliance. The foregoing representations and warranties are made by Sellers
with the knowledge and expectation that Purchaser is relying thereon, and such
representations and warranties shall continue to and survive the Closing as
provided herein in Section 4.17 of this Agreement.
 
4.16  Consents. After the Closing, Sellers will cooperate with Purchaser, as is
necessary to transfer any Permits to Purchaser and execute any further documents
necessary to allow Purchaser to operate the Truck Plaza Business. Neither
Sellers nor any of their officers, employees, or agents shall take any action
that would (a) result in a Lien on the Property of the Truck Plaza Assets; (b)
reasonably be expected to diminish the value of the Property or Truck Plaza
Assets after the Closing; or (c) that would reasonably be expected to interfere
with the business of Purchaser to be engaged in after the Closing utilizing the
Property and Truck Plaza Assets.
 
4.17  Survival of Representations and Warranties. No representations, warranties
or covenants herein as they pertain to the Property shall survive delivery of
the Deed to the Property to the Purchaser, and no action based thereon shall be
commenced subsequent to Closing and delivery of the Deed. However, the
representations of Sellers set forth herein as they pertain to the Truck Plaza
Assets shall survive the closing of this Agreement and continue in full force
and effect for a period of six (6) months from the date of closing.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES BY PURCHASER


Purchaser hereby represents and warrants to Sellers as follows:
 
5.1  Organization and Good Standing. Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the Commonwealth of
Virginia.
 
5.2  Authorization; Binding Obligation. Purchaser has all requisite power and
authority to enter into this Agreement and to perform its obligations hereunder
and thereunder. Purchaser has authorized the execution, delivery and performance
of this Agreement by all necessary corporate action, and this Agreement has been
duly executed and delivered by Purchaser and is the valid and legally binding
obligation of Purchaser, enforceable in accordance with its terms.
 
5.3  Noncontravention; Governmental Approvals. (A) Neither the execution,
delivery or performance of this Agreement, nor the consummation of the
transactions contemplated hereby or thereby will, with or without the giving of
notice or the lapse of time or both, (i) violate any provision of the
certificate of incorporation or bylaws of the Purchaser or (ii) violate any law
or order or other restriction of any governmental entity to which the Purchaser
may be subject. (B) The execution and delivery of this Agreement by the
Purchaser does not, and the performance of this Agreement by the Purchaser and
the consummation of the transactions contemplated hereby and thereby will not,
require any consent, approval, authorization or permit of, or filing with or
notification to, any governmental body.
 
9

--------------------------------------------------------------------------------


 
5.4  Certain Proceedings. There is no pending proceeding that has been commenced
against Purchaser and that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with transactions
contemplated by this Agreement. To Purchaser's Knowledge, no such proceeding has
been threatened.
 
5.5  Acceptance of Condition of Property and Truck Plaza Assets. Purchaser has
inspected the Property and, is fully familiar with the physical condition and
state of repair thereof and shall accept the Property, buildings and
improvements thereon and Truck Plaza Assets "as is" and in their present
condition, subject to reasonable use, wear and tear and natural deterioration
between now and the Closing Date, without any reduction in the Purchase Price
for any change in such condition by reason thereof subsequent to the date of
this Agreement. Nor shall the results of any inspections performed by Purchaser
obligate the Sellers to make any repair or improvement of any kind or nature.
 
5.6  Reliance. Purchaser has made such examination of the Truck Plaza Business,
the operation, income and expenses thereof and all other matters affecting or
relating to this transaction as Purchaser deemed necessary. In entering into
this Agreement, Purchaser has not been induced by and has not relied upon any
representations, warranties, or statements, whether express or implied, made by
Sellers or any agent, employee or other representative of Sellers or by any
broker or any other person representing or purporting to represent Sellers,
which are not expressly set forth in this Agreement, whether or not any such
representations, warranties or statements were made in writing or orally.
 
5.7  Payment Funds. Purchaser represents and warrants that the funds comprising
the Purchase Price to be delivered to Sellers in accordance with this Agreement
are not derived from any illegal activity.
 
5.8  Environmental Claims. Purchaser shall indemnify and hold harmless Sellers
for any post-closing environmental claims. This clause shall survive the Closing
Date for a period of two (2) years.
 
5.9  Confidentiality. Purchaser agrees to keep every communication, document,
information revealed by the Sellers during the course of negotiations, due
diligence, etc., confidential.
 
5.10    Accuracy of Representations. The representations and warranties of
Purchaser contained in this Agreement, contain no untrue statement of a material
fact and do not omit or mistake a material fact necessary in order to make the
statements contained therein misleading in light of the circumstances in which
they are made.
 
5.11    Survival of Representations. All of the representations and warranties
of the Purchaser contained in this Agreement shall survive the closing of this
Agreement and continue in full force and effect for a period of six (6) months
from the date of closing except for the representations set forth in section 5.8
which shall surive the Closing Date as provided therein.


ARTICLE 6
COVENANTS


6.1  Due Diligence. Purchaser shall be entitled to a "Due Diligence Period"
commencing on the date hereof and ending at 5:00 P.M. Eastern Standard Time on
the 15th day following the date hereof.
 
6.2  Access to Information. The Sellers agree that, during the Due Diligence
Period, the Purchaser shall be entitled, through its officers, employees and
representatives (including, without limitation, its legal advisors and
accountants), to make such investigation of the Truck Plaza Assets and Sellers'
ownership thereof and the Truck Plaza Business as it reasonably requests and to
afford Purchaser and its representatives reasonable access, after appropriate
notice to the Sellers' personnel, properties, contracts, books and records and
other documents, data financial and operating information as Purchaser may
reasonably request. Any such investigation and examination shall be conducted
during regular business hours and under reasonable circumstances, and the
Sellers shall cooperate fully therein. No investigation by the Purchaser prior
to or after the date of this Agreement shall diminish or obviate any of the
representations, warranties, covenants or agreements of the Sellers contained in
this Agreement.
 
10

--------------------------------------------------------------------------------


 
6.3  Title Report. After execution of this Agreement, Purchaser, at its sole
cost and expense, shall promptly order an examination of title and shall cause a
copy of the title report for the Property to be forwarded to Sellers' attorney
upon receipt. If Purchaser shall have any objections to the state of the title
such objections shall be made in writing to counsel for Sellers within five (5)
business days from receipt of the title report. Sellers shall be entitled to a
reasonable adjournment or adjournments of closing for up to sixty (60) days for
the purpose of removing any defects in or objections to title noted in such
title report and any other defects or objections which may be disclosed on or
prior to the closing date. If a search of title discloses judgments,
bankruptcies or other returns against other entities having the same or similar
to that of Sellers, Sellers will on request deliver to the Purchaser an
affidavit showing that such judgments, bankruptcies or other returns are not
against the Sellers.
 
6.4  Environmental; Engineering Reports. Purchaser shall have the right to have
the Property inspected during reasonable hours, after reasonable notice to the
Sellers, and to obtain the following inspection reports with respect to the
Property, at Purchaser's sole cost and expense. Purchaser shall not disturb or
interfere with the Truck Plaza Business and any scheduling shall take that
business and schedules relating thereto into consideration. Purchaser's
environmental specialists shall be permitted to perform subsurface testing of
soils and groundwater. However, in the event Purchaser and its representatives
intend to perform any testing that may damage or disturb any portion of the
Property, Purchaser shall request Sellers' written consent therefor in a writing
which shall describe exactly what testing will be performed, where such testing
will be performed and what damage is expected to take place. Purchaser shall be
solely responsible at its sole cost and expense to restore the Property to the
same or better condition than that which existed prior to such testing taking
place. In addition to the foregoing, in the event Purchaser causes any damage to
any other property or to public property, Purchaser shall indemnify and hold
Sellers harmless for the costs of restoration thereof as well as for any legal
fees, costs and expenses that may accrue to Sellers.
 
(A)  An Environmental Report from a licensed environmental inspection laboratory
or licensed engineer with respect to the presence or absence of hazardous or
toxic substances or conditions at the Property including, without limitation,
asbestos, polychlorinated biphenyls, petroleum products and those hazardous
substances defined in the Comprehensive Environmental Response, Compensation,
and Liability Act, 42 U.S.C. Section 9601 et seq., and all amendments thereto,
including without limitation, the Superfund Amendments and Reauthorization Act,
42 U.S.C. Section 9601 et seq., the Hazardous Substances Transportation Act, 49
U.S.C. Section 1802 et seq., the Resource Conservation and Recovery Act, 42
U.S.C. Section 6901 et seq., as amended by the Hazardous and Solid Wastes
Amendments of 1984, the Toxic Substances Control Act, 15 U.S.C. Section 2601 et
seq., the National Environmental Policy Act 42 U.S.C. Section 4321 et seq.,
Water Pollution Control Act, 33 U.S.C. Section 1251, et seq., the safe Drinking
Water Act, 42 U.S.C. Section 300f et seq., the Clean Water Act, 33 U.S.C.
Section 1321 et seq., and any and all State and Local Environmental Laws of
whatever kind or nature that may effect the Property and the use thereof and any
and all other rules, regulations or laws that may become effective prior to the
Closing Date hereunder.
 
(B)  An Engineering report from a licensed engineer with respect to the
structural and physical condition of the Property.
 
11

--------------------------------------------------------------------------------


 
(C)  Purchaser shall cause the Environmental Report and Engineering Report to be
delivered to Sellers' counsel prior to the expiration of the Due Diligence
Period. However, if there is anything in either report that would cause
Purchaser to consider its right to elect to cancel the contract, then and in
that event, Purchaser shall be required to. notify Sellers within five (5) days
of becoming aware of the issue whether or not Purchaser has received its written
report concerning same. In that event, Sellers shall be entitled to a reasonable
adjournment or adjournments of Closing for up to sixty (60) days for the purpose
of curing any such defects disclosed in such reports.
 
(D)  In the event Purchaser shall (a) fail to have the Property inspected prior
to the expiration of the Due Diligence Period, (b) fail to object to the state
of the title of the Property in writing to counsel for Sellers within five (5)
business days from receipt of the title report, (c) fail to deliver a copy of
the Environmental or Engineering Reports to Seller prior to the expiration of
the Due Diligence Period, (d) fail to give the Sellers written notice within
five (5) business days from becoming aware of an environmental or engineering
issue which might tend to cause Purchaser to terminate the within Agreement,
whether or not a written Report has been received by Purchaser, or (e) fail to
give Sellers written notice terminating the Agreement prior to the expiration of
the Due Diligence Period, Purchaser shall be deemed to have waived the right to
cancel this Agreement based on the foregoing objections.


6.5  Operation of the Business of the Seller.


(A)  Between the date of this Agreement and the Closing Date, Purchaser will
conduct the Truck Plaza Business in the ordinary course of business on a triple
net basis in accordance with the terms of the Management Agreement to be
executed by the parties simultaneously upon the execution of this Agreement and
the terms of this Section. In the event of a conflict between this Section and
the Management Agreement the terms of this section shall prevail.
 
(B)  Without limiting the generality of the provisions of (a) above, the
Purchaser shall:
 
(i) maintain (A) customary business hours; (B) customary pricing and promotional
programs; (C) maintain necessary stock and inventory; and (D) shall not conduct
any liquidation or close-out sale;
 
(ii) maintain the fixed assets essential to Plazas' operations in good operating
repair and condition, subject to normal wear and tear, and make repairs and
replacements in accordance with prior practices;
 
(iii) report to Plaza concerning operational matters of a material nature and
otherwise report periodically to Plazas concerning any material changes to
status of the business, operations, and finances of the Truck Plaza Business;
 
(iv) continue to pay and satisfy liabilities in the ordinary course of business;
 
(v) continue to maintain in full force and effect or renew or replace all
policies of insurance now in effect which cover the Property and the Truck Plaza
Assets or the Truck Plaza Business and give all notices and present all material
claims under all policies of insurance in due and timely fashion;
 
12

--------------------------------------------------------------------------------


 
(vi) not enter into any material leases or contracts for the purchase or sale of
products, utilities, or services, except (A) those made in the ordinary course
of business or (B) those which may be canceled without liability upon not more
than thirty (30) days' notice; or (C) with approval of Plazas;
 
(vii) use best efforts to preserve the business organization and Property and
Truck Plaza Assets to be transferred hereunder intact, including present
operations and relationships with lessors, licensors, customers and employees;
use reasonable efforts to preserve for Plazas the goodwill of Plazas' employees,
suppliers, customers, and other persons with whom the Sellers have business
relations;
 
(viii) not enter into any contract, agreement, or understanding with any labor
union or other association representing any employee; not enter into, amend, or
terminate, fully or partially, any benefit plan; and not withdraw any funds from
any benefit plan or trust or other funding arrangement maintained pursuant
thereto;
 
(ix) except for annual merit increases awarded to non-officer employees in the
ordinary course of business consistent with past business practices not
authorize or grant any wage or salary increase, otherwise directly or indirectly
increase post-Closing compensation to or for any employee, or agree in any
manner to any such post-Closing increase;
 
(x) not create or incur any indebtedness for borrowed money or assume directly
or indirectly any debt, obligation, or liability (whether absolute or
contingent, whether directly or as surety or guarantor, and whether or not
currently due or payable) which will exist after the Closing Date, except in the
ordinary course of business consistent with past business practices and policies
and as required for the operation of the Truck Plaza Business;
 
(xi) not make any material change in the accounting methods, practices,
policies, principles, or procedures of the Sellers, except as necessary to
perform this Agreement, without consulting with Sellers;
 
(xii) not enter into any lease, sublease, or contract, regarding the
acquisition, leasing, or occupancy of the Property, equipment, machines or other
items relating to the Truck Plaza Business except in the ordinary course of
business or upon approval of the Sellers;
 
(xiii) not sell, convey, lease, abandon, or otherwise dispose of, or grant,
suffer, or permit any lien or encumbrance upon any of the Truck Plaza Assets,
except on arm's length terms or in the ordinary course of business; and
 
(xiv) not enter into or modify in any manner any material contract to which
Sellers are a party except in the ordinary course of business, other than as
contemplated in clause (vi) above.
 
13

--------------------------------------------------------------------------------


 
(C)  Notwithstanding the foregoing, nothing in this Agreement shall be construed
to limit the rights of the Purchaser to take actions or engage in transactions
which are consistent with the obligations under this Agreement.


6.6  Notification. Between the date of this Agreement and the Closing Date,
Sellers will promptly notify Purchasers in writing if Sellers become aware of
any fact or condition that causes or constitutes a breach of any of Sellers'
representations and warranties as of the date of this Agreement, or if Sellers
become aware of the occurrence after the date of this Agreement of any fact or
condition that would (except as expressly contemplated by this Agreement) cause
or constitute a breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition. During the same period, Sellers will promptly notify
Purchaser of the occurrence of any breach of any covenant of Sellers in this
Article 6 or of the occurrence of any event that is likely to make the
satisfaction of the conditions in Section 7.1 impossible or unlikely.
 
6.7  Risk of Loss; Casualty.


(A)  Until the Closing Date, the risk of loss with respect to the Property and
the Truck Plaza Assets shall remain with the Seller.
 
(B)  If, at or prior to the Closing Date, there is any casualty, loss, damage or
destruction to the Property and any of the Truck Plaza Assets which has an
aggregate value less than $75,000, then this Agreement shall continue in full
force and effect, and Sellers shall have the option either (i) to restore the
Property and/or Truck Plaza Assets to substantially the same condition as
existed immediately prior to such casualty, which restoration shall be
prosecuted with due diligence and without regard to the amount of insurance
proceeds, if any, paid or payable on account thereof, or (ii) decline to restore
the Property and/or Truck Plaza Assets, in which event the parties shall proceed
to Closing as and when provided hereunder, except that Seller shall (a) assign
to Purchaser at Closing all of its rights to and interest in all proceeds of
casualty insurance and business interruption and other applicable insurance
relating to the period from and after the date of Closing payable on account of
such casualty, and (b) pay to Purchaser at Closing an amount equal to the full
amount of the deductible applicable under such insurance policies. If Seller
elects to restore the Property and/or Truck Plaza Assets, the Closing Date shall
be extended to that date which is five (5) days after such restoration is
substantially completed, but in no event later than 90 days after the Closing
Date (the "Outside Closing Date"), and in such event, Purchaser shall proceed
with Closing hereunder in accordance with the terms hereof upon the earlier to
occur of five (5) days after substantial completion of such restoration or the
Outside Closing Date (in which case Purchaser's obligation to complete such
restoration shall survive Closing and continue as a post-closing obligation).
 
(C)  If, at or prior to the Closing Date, there is any casualty, loss, damage or
destruction to the Property and/or any of the Truck Plaza Assets which have an
aggregate value in excess of $ 75,000, Purchaser shall have the option,
exercisable by written notice given to Seller within ten (10) business days
after Purchaser receives Seller's written notice of such casualty and the
estimated cost of restoration (as provided in Section 6.7(F), below) to (i)
terminate this Agreement, in which event the Initial Payment shall be returned
to Purchaser and the parties shall be relieved of further liability hereunder,
or (ii) proceed with the Closing subject to such casualty, in which event this
Agreement shall not be terminated and the parties shall proceed to Closing as
provided hereunder, except that Sellers shall (a) assign to Purchaser at Closing
all of its rights to and interest in all proceeds of casualty insurance and
business interruption and other applicable insurance payable on account of such
casualty, and (b) pay to Purchaser at Closing an amount equal to the full amount
of the deductible applicable under such insurance policies.
 
14

--------------------------------------------------------------------------------


 
(D)  If Seller elects to go to Closing as provided in Section 6.7(B) above or
Purchaser elects to go to Closing as provide in Section 6.7(C), above, the
insurance claim (except for business interruption or other applicable insurance
relating to the period prior to the date of Closing) shall be assigned to
Purchaser, and there shall be no other abatement of the Purchase Price. Sellers
shall cooperate reasonably with Purchaser before and after Closing to file and
process an insurance claim for all insured loss arising out of such casualty.
Sellers shall not settle or adjust any such insurance claim without Purchaser's
prior written consent.
 
(E)  If Purchaser elects to terminate under Section 6.7(C), above, the Initial
Payment shall be returned to Purchaser and Sellers and Purchaser shall have no
further liability to each other.
 
(F)  Promptly after any casualty described in this Section 6.7, Sellers shall
provide Purchaser with written notice of such casualty, which notice will
include a description of the nature, extent and estimated amount of damage or
loss to the Property and/or Truck Plaza Assets in connection with such casualty.
If, within twenty (20) business days after Purchaser's receipt of such written
notice, Section 6.7 (C) is applicable and Purchaser has not delivered to Sellers
a written notice of Purchaser's election to terminate this Agreement, Purchaser
shall be deemed to have elected to proceed to Closing pursuant to Section
6.7(C).


ARTICLE 7
CONDITIONS TO CLOSING




7.1  Conditions Precedent to Obligations of Purchaser. The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by the Purchaser in
whole or in part to the extent permitted by applicable law):
 
(A)  Delivery of a deed (the "Deed") from DVP of title to the Property in the
form more particularly described in Section 3.2 of this Agreement.
 
(B)  All representations and warranties of the Sellers contained herein shall be
true and correct as of the date hereof.
 
(C)  All representations and warranties of the Sellers contained herein
qualified as to materiality shall be true and correct, and all representations
and warranties of the Sellers contained herein not qualified as to materiality
shall be true and correct in all material respects, at and as of the Closing
Date with the same effect as though those representations and warranties had
been made again at and as of that date.
 
(D)  Sellers shall have performed and complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by them on or prior to the Closing Date.
 
(E)  This Agreement and documents to be executed in connection therewith by
Sellers shall have been approved by the Board of Directors of the Sellers.
 
(F)  All mortgages and liens on the Property and Truck Plaza Assets have been
satisfied and released.
 
15

--------------------------------------------------------------------------------


 
(G)  Sellers shall have delivered each of the items described in Section 3.2 of
this Agreement.
 
(H)  No legal proceedings shall have been instituted or threatened or claim or
demand made against the Sellers seeking to restrain or prohibit or to obtain
substantial damages with respect to the consummation of the transactions
contemplated hereby, and there shall not be in effect any order by a court of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby.
 
(I)  There must not have been made or threatened by any person any claim (which
is not or cannot be settled or dismissed prior to Closing) asserting that such
person (i) is the owner of, or has the right to acquire or obtain ownership
interest in the Property, or any of the Truck Plaza Assets, or (ii) is entitled
to all or any portion of the Purchase Price payable for the Property or the
Truck Plaza Assets.


7.2  Conditions Precedent to Obligations of the Sellers. The obligations of the
Sellers to consummate the transactions contemplated by this Agreement are
subject to the fulfillment, prior to or on the Closing Date, of each of the
following conditions (any or all of which may be waived by the Sellers in whole
or in part to the extent permitted by applicable law):
 
(A)  All representations and warranties of the Purchaser contained herein shall
be true and correct as of the date hereof.
 
(B)  All representations and warranties of the Purchaser contained herein
qualified as to materiality shall be true and correct, and all representations
and warranties of the Purchaser contained herein not qualified as to materiality
shall be true and correct in all material respects, at and as of the Closing
Date with the same effect as though those representations and warranties had
been made again at and as of that date.
 
(C)  Purchaser shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date.
 
(D)  The Purchaser shall have delivered the Purchase Price to the Sellers in
accordance with Section 2.1 of this Agreement, including payment for the
Inventory.
 
(E)  This Agreement and documents to be executed in connection therewith shall
have been approved by the Board of Directors of Purchaser.
 
16

--------------------------------------------------------------------------------


 
(F)  Purchaser shall have delivered each of the items described in Section 3.3.
 
(G)  No legal proceedings shall have been instituted or threatened or claim or
demand made against the Purchaser seeking to restrain or prohibit or to obtain
substantial damages with respect to the consummation of the transactions
contemplated hereby, and there shall not be in effect any order by a court of
competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby.
 
(H)  There must not have been made or threatened by any person any claim (which
is not or cannot be settled or dismissed prior to Closing) asserting that such
person (i) is the owner of, or has the right to acquire or obtain ownership
interest in the Property, or any of the Truck Plaza Assets, or (ii) is entitled
to all or any portion of the Purchase Price payable for the Property or the
Truck Plaza Assets.


ARTICLE 8
TERMINATION
 
8.1  Termination Events. This Agreement may by notice be terminated;
 
(A)  (i) by Purchaser if any of the conditions in Article 7.1, including Sellers
inability to deliver good and marketable title to the Property and/or Truck
Plaza Assets, free and clear of any liens and encumbrances, has not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Purchaser to comply with
its obligations under this Agreement) and Purchaser has not waived such
condition on or before the Closing Date; or (ii) by Sellers, if any of the
conditions in Article 7.2 has not been satisfied as of the Closing Date or if
satisfaction of such a condition is or becomes impossible (other than through
the failure of Sellers to comply with their obligations under this Agreement)
and Sellers have not waived such condition on or before the Closing Date;
 
(B)  by either Purchaser or Sellers if a material breach of any representation,
warranty or obligation contained in this Agreement has been committed by the
other party and such breach has not been waived or, to the extent the breach is
of the nature which can be cured, not cured within twenty (20) days of written
notice of such breach by the other parties. Notwithstanding anything to the
contrary herein, the Sellers' shall not be deemed to have breached this
Agreement if the breach (for example, a breach of representation or warranty) is
caused as a result of the actions of the Purchaser, as Manager, under the
management agreement to be executed simultaneously herewith (the "Management
Agreement"); or
 
(C)  by mutual consent of Purchaser and Seller.
 
(D)  by Purchaser on or before the fifty-ninth (59th) day after the date on
which this Agreement is executed by the parties (the "Date of Execution") in the
event that Purchaser is unable to obtain sufficient funds or a commitment for a
loan in the amount of $7,200,000 to purchase the Property and Truck Plaza
Assets. or to obtain substantial damages with respect to the consummation of the
transactions contemplated hereby, and there shall not be in effect any order by
a court of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby.
 
17

--------------------------------------------------------------------------------


 
A party seeking to exercise the rights provided in Subsection 8.1 shall so
notify the other party within five (5) days after obtaining knowledge of the
facts, events or circumstances giving rise to the right to terminate, but no
later than the Closing Date, except with regard to Section 8.1(D) said notice
must be received by the Sellers on or
before the fifty-ninth (59th) day from the Date of Execution.


8.2  Effect of Termination; Liquidated Damages.
 
(A)  In the event of termination of this Agreement under any of the
circumstances set forth in Section 8.1(A), including that Sellers are unable to
convey title to the Property and the Truck Plaza Assets to Purchaser at the
Closing in accordance with the terms of this Agreement, the sole liability of
Sellers will be to refund the Initial Payment to Purchaser and upon such refund
and payment being made this Agreement shall be deemed null and void and no party
shall have any claim against the other, provided, however, Sellers shall retain
from such Initial Payment an amount up to the sum of one hundred thousand
($100,000) dollars to pay for any claims made against Purchaser for damages
caused by Purchaser as a result of its management of the Property and Truck
Plaza Business pursuant to the Management Agreement. The aforesaid sum of one
hundred thousand ($100,000) retained from the Initial Payment less any amounts
paid therefrom for damages caused by Purchaser or to pay for the shall be
returned to the Purchaser
 
(B)  If this Agreement is terminated for any other reason other than pursuant to
Section 8.1(A):
 
(i) less than sixty (60) days from the Date of Execution, this Agreement shall
be deemed null and void, the Sellers and Purchaser shall have no claim against
the other except that Purchaser shall pay to Sellers liquidated and exclusive
damages in the sum of forty thousand ($40,000) dollars if the Agreement is
terminated within thirty (30) days from the Date of Execution and eighty
thousand ($80,000) dollars if the Agreement is terminated more than thirty (30)
but less than sixty (60) days from the Date of Execution and Sellers shall
refund the Initial Payment to the Purchaser less an amount up to the sum of one
hundred thousand ($100,000) dollars to pay for any claims made against Purchaser
for damages caused by Purchaser as a result of its management of the Property
and Truck Plaza Business pursuant to the Management Agreement.
 
(ii) more than sixty (60) days from the Date of Execution, Sellers shall be
entitled to retain the Initial Payment as liquidated damages in full
satisfaction of any claims they have or may have against Purchaser under this
Agreement. However, it is agreed that in the event of such termination,
Purchaser shall be liable to Sellers in an additional sum up to one hundred
thousand ($100,000) dollars to pay for any claims made against Purchaser for
damages caused by Purchaser as a result of its management of the Property and
Truck Plaza Business pursuant to the Management Agreement and thereafter, no
party shall have any further claim against the other.
 
(iii) in the event that Purchaser is liable to Sellers for any damages caused by
Purchaser as a result of its management of the Property and Truck Plaza Business
pursuant to the Management Agreement as provided for hereinabove, Sellers shall
have the right to offset against such damages owed to them by Purchaser any
amount owed by Sellers to the Purchaser for the repurchase of the inventory as
provided for in the Management Agreement upon the termination of that Agreement.
 
18

--------------------------------------------------------------------------------


 
(C)  Within thirty (30) days from the date of the termination of this Agreement
pursuant to Section 8.1, Sellers shall return to Purchaser the $100,000 held
back by Sellers from the Initial Payment pursuant to Sections 8.2(A) and (B)
less (i) any amounts due or paid for damages, claims, suits or threats caused by
or relating to Purchaser's management of the Property and Truck Plaza Business
(ii) any amounts due to Sellers pursuant to Section 9.2 of this Agreement and
(iii) the amount of any payables arising during the term of the Management
Agreement which remain outstanding as of such date. Upon the request of Sellers,
Purchaser shall provide Sellers with a list of such outstanding payables
together with all documentation relating thereto.
 
(D)  Upon any termination hereunder, each party shall redeliver all documents,
work papers and other material of any other party relating to the transaction
contemplated hereby, whether so obtained before of after the execution hereof,
to the party furnishing the same.


ARTICLE 9
INDEMNIFICATION


9.1  Sellers Indemnity. Sellers hereby jointly and severally agree to indemnify
and hold the Purchaser and its affiliates, agents, successors and assigns
(collectively, the "Purchaser's Indemnified Parties") harmless from and against:
 
(A)  any and all actions, suits, proceedings, demands, assessments, judgments,
losses, liabilities, obligations, damages, costs, debts, claims, actions, tax
liabilities, penalties, costs and expenses, including without limitation,
attorneys fees and other professional fees and disbursement (collectively
hereinafter "Losses") based upon, attributable to or resulting from the failure
of any representation or warranty made by Sellers pursuant to this Agreement, to
be true and correct in all respects as of the date made;
 
(B)  any and all Losses based upon, attributable to or resulting from the breach
of any covenant or other agreement on the part of the Sellers under this
Agreement;
 
(C)  any and all Losses based in whole or in part upon, attributable to or
resulting directly or indirectly from Sellers' past ownership of the Property
and the Truck Plaza Assets, or from the acts of Sellers or any of their
affiliates, excluding the day to day operations of the Truck Plaza Business,
prior to Closing.
 
(D)  any and all expenses incident to the foregoing.


9.2  Purchaser Indemnity. Purchaser hereby agrees to indemnify and hold the
Sellers and their affiliates, agents, successors and assigns (collectively, the
"Sellers' Indemnified Parties") harmless from and against:
 
(A)  any and all Losses based upon, attributable to or resulting from the
failure of any representation or warranty of the Purchaser set forth herein, or
any representation or warranty made by Purchaser pursuant to this Agreement, to
be true and correct as of the date made;
 
19

--------------------------------------------------------------------------------


 
(B)  any and all Losses based upon, attributable to or resulting from the breach
of any covenant or other agreement on the part of the Purchaser under this
Agreement;
 
(C)  any and all Losses based in whole or part upon, attributable to or
resulting solely from the negligent acts or willful misconduct of Purchaser with
respect to the management of the Truck Plaza Business during the period from the
dae of this Agreement to the Closing Date;
 
(D)  any and all Losses based in whole or part upon, attributable to or
resulting solely from the negligent acts or willful misconduct of Purchaser
following Closing;
 
(E)  any and all expenses incident to the foregoing.


9.3  Indemnification Procedures.
 
(A)  In the event that any legal proceedings shall be instituted or that any
claim or demand ("Claim") shall be asserted by any person in respect of which
payment may be sought under Section 9.1 or 9.2 hereof, the indemnified party
shall reasonably and promptly cause written notice of the assertion of any Claim
of which it has knowledge which is covered by this indemnity to be forwarded to
the indemnifying party. The indemnifying party shall have the right, at its sole
option and expense, to be represented by counsel of its choice, which must be
reasonably satisfactory to the indemnified party, and to defend against,
negotiate, settle or otherwise deal with any Claim which relates to any Losses
indemnified against hereunder. If the indemnifying party elects to defend
against, negotiate, settle or otherwise deal with any Claim which relates to any
Losses indemnified against hereunder, it shall within five (5) days (or sooner,
if the nature of the Claim so requires) notify the indemnified party of its
intent to do so. If the indemnifying party elects not to defend against,
negotiate, settle or otherwise deal with any Claim which relates to any Losses
indemnified against hereunder, fails to notify the indemnified party of its
election as herein provided, or contests its obligation to indemnify the
indemnified party for such Losses under this Agreement, the indemnified party
may defend against, negotiate, settle or otherwise deal with such Claim. If the
indemnified party defends any Claim, then the indemnifying party shall reimburse
the indemnified party for the expenses of defending such Claim upon submission
of periodic bills. If the indemnifying party shall assume the defense of any
Claim, the indemnified party may participate, at his or its own expense, in the
defense of such Claim; provided, however, that such indemnified party shall be
entitled to participate in any such defense with separate counsel at the expense
of the indemnifying party if, (i) so requested by the indemnifying party to
participate or (ii) in the reasonable opinion of counsel to the indemnified
party, a conflict or potential conflict exists between the indemnified party and
the indemnifying party that would make such separate representation advisable;
and provided, further, that the indemnifying party shall not be required to pay
for more than one such counsel for all indemnified parties in connection with
any Claim. The parties hereto agree to cooperate fully with each other in
connection with the defense, negotiation or settlement of any such Claim.
 
(B)  After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter and the indemnifying party shall be required to pay all of the sums
so due and owing to the indemnified party by wire transfer of immediately
available funds within 10 business days after the date of such notice.
 
20

--------------------------------------------------------------------------------


 
(C)  The failure of the indemnified party to give reasonably prompt notice of
any Claim shall not release, waive or otherwise affect the indemnifying party's
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.


ARTICLE 10
POST-CLOSING COVENANTS


10.1  Cooperation. The parties will cooperate with and provide such further
assurances to each other as are reasonably necessary or requested to perfect (of
record or otherwise) and effectively vest the Purchaser's title to the Property
and Truck Plaza Assets, aid in the prosecution, defense, or other action
regarding litigation of any rights arising from or affecting title to the
Assets, and assist in making a smooth transition in ownership of the Truck Plaza
Assets to the Purchaser and the operation and management of the Truck Plaza
Business at each party's own expense.
 
10.2  Confidential Information. Following the execution of this Agreement and
for a period of two (2) years after the Closing Date:
 
(A)  Sellers will maintain in confidence and will not disclose any confidential
or proprietary information or trade secrets of Purchaser including, without
limiting the foregoing, the identify of any of the Purchaser's customers or
suppliers, and the prices at which Purchaser has sold or purchased products or
services, any Purchaser financial or business information or tax information and
any and all other business information about the Purchaser or its business
operations, nor will Sellers use confidential or proprietary information or
trade secrets for its own purposes to the detriment of Purchaser.
 
(B)  Purchaser will maintain in confidence and will not disclose any
confidential or proprietary information or trade secrets of Sellers including,
without limiting the foregoing, the identify of any of Sellers' customers or
suppliers, and the prices at which Sellers have sold or purchased products or
services, any of Sellers' financial or business information or tax information
and any and all other business information about the Sellers or their business
operations, nor will Purchaser use confidential or proprietary information or
trade secrets for its own purposes to the detriment of Seller.
 
(C)  The parties acknowledge that money damages would be an inadequate remedy
for a breach of this Section 10.2 and that, in addition to money damages, an
aggrieved party should be entitled to injunctive relief


10.3  Non-Competition. In consideration of Purchaser's agreement to enter into
this Agreement, and as a condition thereto, the Seller covenants and agrees as
follows:
 
(A)  For a period of one (1) year from and after the Closing Date, Sellers nor
any of its affiliates, successors or assigns shall directly, or indirectly,
participate in or own and/or operate a truck stop plaza or gasoline station
within a ten (10) mile radius of the Property. For purposes of this provision,
the term "participate in" shall include, but not be limited to, having any
direct or indirect interest in any entity, whether as owner, stockholder,
partner, joint venturer, member, creditor or otherwise, other than ownership of
not more than 5% of the outstanding stock or securities of any class that is
publicly traded, or acting as a director, officer, manager, employee, agent,
consultant or independent contractor of any entity. If the final judgment of a
court of competent jurisdiction declares that any term or provision of this
Section is invalid or unenforceable, the parties hereto agree that the court
making the determination of invalidity or unenforceability shall have the power
to reduce the scope, duration or area of the term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.
 
21

--------------------------------------------------------------------------------


 
(B)  During the one (1) year period from and after the Closing Date, neither the
Sellers nor any of their affiliates, successors or assigns shall induce or
attempt to induce any employee of the Purchaser to leave the employ of the
Purchaser.
 
(C)  The Sellers acknowledges that any breach or threatened breach of any of the
provisions of this Section will cause irreparable injury to the Purchaser, for
which an adequate monetary remedy does not exist. Accordingly, in the event of
any such breach or threatened breach, the Purchaser shall be entitled, in
addition to the exercise of other remedies, to seek and (subject to court
approval) obtain injunctive relief, without necessity of posting a bond,
restraining the Sellers and their affiliates or subsidiaries from committing
such breach or threatened breach.


10.4  Further Assurances. At any time or from time to time after the Closing, at
the Purchaser's request and without further consideration, the Sellers shall
execute and deliver to the Purchaser such other instruments of sale, transfer,
conveyance, assignment and confirmation, provide such materials and information
and take such other actions as the Purchaser may reasonably deem necessary or
desirable in order more effectively to transfer, convey and assign to the
Purchaser, and to confirm the Purchaser's title to, the Property and all of the
Truck Plaza Assets, and, to the full extent permitted by law, to put the
Purchaser in actual possession and operating control of the Truck Plaza Assets
and to assist the Purchaser in exercising all rights with respect thereto, and
otherwise to cause the Sellers to fulfill their obligations under this
Agreement. The Purchaser shall cooperate with the Sellers and sign any documents
necessary in order to complete this sale.
 
10.5  Maintenance of Records. Following the Closing, (a) Purchaser agrees that
for a period of ninety (90) days thereafter Sellers shall have access during
normal business hours to the accounting systems of Purchaser solely for the
purpose of monitoring their accounts receivable and accounts payable; and (b)
each party hereto will afford the other parties, their counsel and their
accountants, during normal business hours, reasonable access to the books,
records and other data relating to the Sellers' business in its possession with
respect to periods prior to the Closing and the right to make copies and
extracts therefrom, to the extent that such access may be reasonably required by
the requesting party in connection with (i) the determination or enforcement of
rights and obligations under this Agreement, (ii) compliance with the
requirements of any governmental or regulatory authority, (iii) the
determination or enforcement of the rights and obligations of any indemnified
party or (iv) in connection with any actual or threatened action. For a period
extending four years after the Closing Date, no party hereto shall destroy or
otherwise dispose of any such books, records and other data unless such party
shall first offer in writing to surrender such books, records and other data to
the other parties hereto and such other parties shall not agree in writing to
take possession thereof during the ten-day period after such offer is made.
Notwithstanding anything to the contrary contained in this Section 10.6, if the
parties hereto are in an adversarial relationship in litigation or arbitration,
the furnishing of information, documents or records in accordance with this
Section 10.6 shall be subject to applicable rules relating to discovery.
 
10.6  Mail and Other Communications. Following the Closing, Purchaser shall
promptly remit to the Sellers any checks, cash, payments, mail or other
communications relating to the Truck Plaza Business or the Sellers' retained
liabilities that are addressed to and belong to the Sellers and are received are
received by the Buyer after the Closing.
 
10.7  Insurance Adjustments. Notwithstanding anything to the contrary herein,
there shall be no adjustments at Closing relating to insurance premiums since
Purchaser shall be responsible for obtaining its own insurance policies that
will be in force subsequent to the Closing.
 
22

--------------------------------------------------------------------------------



ARTICLE 11
ESCROW PROVISIONS


11.1  Appointment. The Sellers and the Purchaser hereby irrevocably designate
and appoint Jonathan Austern, Esq. as their escrow agent ('Escrow Agent") for
the purposes set forth herein, and the Escrow Agent by its execution and
delivery of this Agreement hereby accepts such appointment under the terms and
conditions set forth herein.
 
11.2  Delivery of the Initial Payment to Escrow Agent. Upon the execution of
this Agreement, the Purchaser shall deliver to the Escrow Agent the Initial
Payment. At such time, the Escrow Agent shall hold the Initial Payment as agent
for the Sellers, subject to the terms and conditions of this Agreement. The
Escrow Agent shall deposit the Initial Payment in his IOLA Escrow Account which
is a non-interest bearing account. The tax identification numbers of the parties
shall be furnished to the Escrow Agent upon request.
 
11.3  Intention to Create Escrow Over the Initial Payment. The Purchaser and the
Company intend that the Initial Payment shall be held in escrow by the Escrow
Agent and released from escrow by the Escrow Agent only in accordance with the
terms and conditions of this Agreement.
 
11.4  Release of Escrow. At the Closing, the Initial Payment shall be paid by
Escrow Agent to Sellers. If for any reason the Closing does not occur and either
Sellers or Purchaser makes a written demand upon Escrow Agent for payment of
such amount pursuant to Sections 6.7, 8.1 and 8.2 of this Agreement, Escrow
Agent shall give written notice to the other party of such demand. If Escrow
Agent does not receive written objection from the other party to the proposed
payment within ten (10) business days after the giving of such notice, Escrow
Agent is hereby authorized to make such payment. If Escrow Agent does receive
such written objection within such ten (10) business day period or if for any
other reason Escrow Agent in good faith shall elect not to make such payment,
Escrow Agent shall continue to hold such amount until otherwise directed by
written instructions from the parties to this Agreement or a final judgment of a
court of competent jurisdiction. However, Escrow Agent shall have the right at
any time to deposit the Initial Payment with the clerk of any court of competent
jurisdiction within the county where the Property is located. Escrow Agent shall
give written notice of such deposit to Sellers and Purchaser. Upon such deposit,
Escrow Agent shall be relieved and discharged of all further obligations and
responsibilities hereunder that are addressed to and belong to the Sellers and
are received are received by the Buyer after the Closing.
 
11.5  Duties and Responsibilities of Escrow Agent.
 
(A)  The parties acknowledge that Escrow Agent is acting solely as a stakeholder
at their request and for their convenience, that Escrow Agent shall not be
deemed to be the agent of either of the parties, and that Escrow Agent shall not
be liable to any of the parties for any act or omission on his part unless taken
or suffered in bad faith, in willful disregard of this Agreement or involving
gross negligence. Sellers and Purchaser shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all costs, claims and expenses,
including legal fees, costs and expenses, incurred in connection with the
performance of Escrow Agent's duties hereunder, except with respect to actions
or omissions taken or suffered by Escrow Agent in bad faith, in willful
disregard of this contract or involving gross negligence on the part of Escrow
Agent.
 
23

--------------------------------------------------------------------------------


 
(B)  If Escrow Agent is Sellers' attorney, Escrow Agent or any member of his/her
firm shall be permitted to act as counsel for Sellers in any dispute as to the
disbursement of the Initial Payment or any other dispute between the parties
whether or not Escrow Agent is in possession of the Initial Payment and
continues to act as Escrow Agent.
 
(C)  Escrow Agent may act or refrain from acting in respect of any matter
referred to in this Article in full reliance upon and with advice of counsel
which may be selected by him (including any member of his firm) and shall be
fully protected in so acting or refraining from action upon the advice of such
counsel.
 
(D)  All legal fees, costs and expenses incurred by Escrow Agent shall be paid
equally by the Sellers and Purchaser. Sellers and Purchaser shall pay to the
Escrow Agent immediately upon receipt of an invoice either from Escrow Agent or
his counsel. Any legal fees, costs and expenses not so paid shall be deemed
liquidated damages and enforceable by Escrow Agent in full against either
Sellers or Purchaser in the State of New York or in the home state of either
party or such other state or place where either party maintains its assets, if
not in New York.
 
(E)  This Agreement sets forth exclusively the duties of the Escrow Agent with
respect to any and all matters pertinent thereto and no implied duties or
obligations shall be read into this Agreement.
 
(F)  The Escrow Agent may at any time resign as Escrow Agent hereunder by giving
five (5) business days prior written notice of resignation to the Sellers and
Purchaser. Prior to the effective date of resignation as specified in such
notice, the Sellers and Purchaser will issue to the Escrow Agent a joint
instruction authorizing delivery of the Initial Payment to a substitute Escrow
Agent selected by the Sellers and the Purchaser. If no successor Escrow Agent is
named by the Sellers and the Purchaser, the Escrow Agent may apply to a court of
competent jurisdiction within the county in which the Property is located for
appointment of a successor Escrow Agent, and deposit the Initial Payment with
the clerk of any such court, and/or otherwise commence an interpleader or
similar action for a determination of where to deposit the same.
 
(G)  The provisions of this Article 11 shall survive the resignation of the
Escrow Agent or the termination of this Agreement.
 
ARTICLE 12
GENERAL PROVISIONS
 
12.1  Notices. All notices, requests, demands or other communications hereunder
shall be in writing and shall be deemed to have been given upon delivery
personally or upon mailing by registered mail, postage prepaid or by delivery by
reputable overnight courier service, to each party at the address set forth
hereinabove, or at such other address as each party may designate in writing to
the other. In addition, a copy of any such notice sent to Sellers shall also be
sent to Jonathan Austern, Esq., Austern & Austern, 2 Taconic Court, P.O. Box
558, Wading River, New York 11792 and a copy of any such notice sent to
Purchaser shall also be sent to Carroll Drake, Esq. 1036 St. Nicholas Drive,
Suite 201, Waldorf, MD 20603.
 
12.2  Entire Agreement; Amendment. This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof,
supersedes any prior agreement between the parties, and may not be changed or
terminated orally. No change, termination or attempted waiver of any of the
provisions hereof shall be binding unless in writing and signed by the party
against whom the same is sought to be enforced.
 
24

--------------------------------------------------------------------------------


 
12.3  Compliance with Laws; Severability. Both parties expressly agree that it
is not the intention of either party to violate statutory or common law and that
if any sentence, paragraph, clause or combination of same is in violation of any
law, such sentences, paragraphs, clauses or combination of same shall be
inoperative and the remainder of this Agreement shall remain binding upon the
parties hereto unless the remaining portions hereof are inadequate to define the
rights and obligations of the parties or to carry out their original intent as
set forth in this Agreement, in which event such party shall have the right,
upon making such determination, to terminate this Agreement.
 
12.4  Parties-In-Interest. This agreement shall be binding upon and inure to the
benefit of the parties hereto, their respective heirs, administrators,
executors, successors and assigns.
 
12.5  No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.
 
12.6  Assignment. This Agreement may not be assigned or transferred by Purchaser
without Sellers' prior written consent not to be unreasonably withheld, and may
not be transferred or assigned by operation of law unless expressly mandated by
state law.
 
12.7  Brokers. Sellers and Purchaser mutually represent, each to the other, that
they have not dealt with any broker in connection with the within transaction.
Neither Sellers nor Purchaser knows of any broker claiming entitlement to a
commission in connection with the within transaction. Sellers and Purchaser each
indemnifies and shall hold harmless the other from any claims made by any other
broker claiming to be entitled to a commission as well as for all legal fees,
costs and expenses arising out of any claims made by any broker not listed
herein due to an omission by either party to this Agreement. This Section 12.7
and the representations made herein shall survive delivery of the Closing Date.
 
12.8  Schedules, Riders. If the provisions of any schedule or rider to this
Agreement, if any, are inconsistent with the provisions of this Agreement, the
provisions of such schedule or rider shall prevail.
 
12.9  Costs of Sale and Purchase. All costs and expenses associated with the
sale of the within property, unless responsibility is specifically designated
herein as set forth below, shall be assigned to Sellers or Purchaser in
accordance with what is usual and customary in the Commonwealth of Virginia, and
 
(A)  Cost of a survey shall be borne solely by Purchaser;
 
(B)  Cost of all investigations, etc. by purchaser in connection with its Due
Diligence shall be at Purchaser's sole cost and expense;
 
(C)  Real Estate Transfer taxes, if any, shall be paid by Purchaser.
 
12.10  Enforcement Costs. If any civil action, arbitration or other legal
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default or misrepresentation in connection with any
provision of this Agreement, the successful or prevailing party or parties shall
be entitled to recover reasonable attorneys' fees, sales and use taxes, court
costs and all expenses even if not taxable as court costs (including, without
limitation, all such fees, taxes, costs and expenses incident to arbitration,
appellate, bankruptcy and post judgment proceedings), incurred in that civil
action, arbitration or legal proceeding, in addition to any other relief to
which such party or parties may be entitled. Attorneys' fees shall include,
without limitation, paralegal fees, investigative fees, administrative costs,
sales and use taxes and all other charges billed by the attorney to the
prevailing party.
 
25

--------------------------------------------------------------------------------


 
12.11  Bulk Sales Law. The parties hereto waive compliance with the bulk sales
laws of any jurisdiction in which any of the Truck Plaza Assets are located.
 
12.12  Binding. This Agreement shall not be binding unless and until it is
executed by Sellers.
 
12.13  Interpretation. Headings, captions, section or section numbers appearing
in this Agreement are for ease of reference and convenience only, and shall in
no way be deemed to define, modify, affect, limit or describe the scope, intent
or content of this Agreement or of provisions to which they relate.
 
12.14  Singular or Plural Words. Whenever used, the singular pronoun will
include the plural, the plural will include the singular, and the uses of any
gender will include all genders as required or necessary for proper grammatical
reading or as the sense or context requires.
 
12.15  Drafting Presumptions. Any ambiguity in this Agreement shall not be
construed in accordance with any presumption against the party initially
drafting this Agreement. If any provision of this Agreement may be construed in
two or more ways, such provision shall have the meaning, which renders it valid
and enforceable.
 
12.16  Governing Law. All matters concerning the validity and interpretation of
and performance under this Agreement shall be governed by the laws of the
Commonwealth of Virginia.
 
12.17  Execution of Documents. At any time and from time to time hereafter, the
parties hereto will execute and deliver such further instruments, documents and
certificates and other written assurances as shall reasonably be required in
order to consummate the transactions contemplated hereunder.
 
12.18  Counterparts. This Agreement may be executed in counterparts all of which
shall be deemed to be duplicate originals.
 
26

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 

  T.S.O., Inc.            By: __________________________   
Name:
 
Title: 
      Doswell Virginia Properties, Inc.            By:  /s/ Frank
Nocito                                  
Frank Nocito, 
 
President 
      All American Plazas, Inc.            By:  /s/ Richard A.
Mitstifer                     
Richard A. Mitstifer
 
President 
     
Escrow Agent Acknowledging Acceptance
 
of Appointment as Escrow Agent Effective
 
Upon Receipt of Initial Payment:
                      /s/ Jonathan Austern                        
Jonathan Austern

 

 
27

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 

  T.S.O., Inc.            By: __________________________   
Name:
 
Title: 
      Doswell Virginia Properties, Inc.            By:  /s/ Frank
Nocito                                  
Frank Nocito, 
 
President 
      All American Plazas, Inc.            By:  /s/ Richard A.
Mitstifer                     
Richard A. Mitstifer
 
President 
     
Escrow Agent Acknowledging Acceptance
 
of Appointment as Escrow Agent Effective
 
Upon Receipt of Initial Payment:
                      /s/ Jonathan Austern                        
Jonathan Austern

 
 
28